Wiest, J.
(dissenting). I cannot agree with Mr. Justice Sharpe. Electric railway maximum passenger rates are fixed by franchise contracts or by law and not by carriers or by the public utilities commission. Under and in accordance with the law fixing maximum passenger rates, schedules of rates thereunder, promulgated by the carrier, are required to be filed with the commission. Whether such passenger rates, with accompanying rules and regulations affecting the same, filed with the commission violate the law is a judicial question of which courts have not been divested by any provision I have been able to find in the statute. It is significant, but not of controlling importance, that the legislature at the last session enacted a law' for the express purpose of conferring such jurisdiction upon the commission. It is known as House Enrolled Act No. 94 (Act No. 115, Pub. Acts 1921), and its title reads:
“An act to fix the rates of fare for the transportation of passengers, within this State, which may be charged by any interurban railroad, and to provide *287for the regulation of such rates of fare by the Michigan public utilities commission.”
The query at once arises, Why this enactment was deemed necessary if the commission had such power under existing law?
The common law power of courts is not to be surrendered in any particular unless divested by positive law and the finger can be placed upon such law. I find no authority to the exclusion of judicial power vested in the commission with reference to passenger rates. Such power is expressly vested in the commission, over freight rates.
Plaintiff admits that the question involved in the suit brought by the village is whether a certain rate in the plaintiff’s tariff on file is a legal or illegal rate. This is a judicial question, within the inherent jurisdiction of the courts of this State, and while such jurisdiction may not be one of first instance when the act of the last session of the legislature takes effect, the question was properly before the court in the Oakland circuit. To take express provisions of the statute granting the commission power of regulation over freight rates, rules and regulations, as a premise and reasoning therefrom that the commission by intendment stands as well as a resort of first instance upon the question of the legality of passenger rates is to destroy the clear exception manifested in the law itself.
The bill filed by the village of Birmingham in the Oakland circuit states a case beyond the administrative power of the public utilities commission and clearly within the jurisdiction of the court.
The relief asked by plaintiff should be denied.
Bird, J., concurred with Wiest, J.